Case 1:11-cr-00936-RJS Document 103 Filed 01/02/20 Page 1 of 1

Law Offices Of
Donna R. Newman
Attorney at Law
20 Vesey Street, Suite 400
New York, New York 10007
tel. 212-229-1516
fax. XXX-XX-XXXX
donnanewmanlaw@aol
January 2, 2019 Admitted: N.Y. & N.J.

Via Email and ECF ;
The Honorable Richard J. Sullivan [eo ekarcarecte
United States Circuit Judge! i! ED SRE |

United States Court of Appeals for the Second Circuit |} DOCUMENT
40 Foley Square HRER
New York, New York 10007

Re: United States v. Casimir Griffin, ATS F \/2 / 2.0
11 Cr. 936 (RJS)
Dear Judge Sullivan:

I write to update the Court regarding the status of Casimir Griffin’s pending criminal case in
Orange County charging Mr. Griffin with, inter alia, possession of a weapon and which charges form a
basis, in part, for his violation of supervised release petition pending before Your Honor.

Today, I spoke with Randy Siper, Esq., who is newly appointed to represent Mr. Griffin on his
pending Orange County criminal matter which charges him with possession of a weapon. Mr. Siper just
recently obtained the file from Mr. Griffin’s previously appointed counsel and has met only briefly with
Mr. Griffin. He confirmed that it is Mr. Griffin’s intent to proceed to trial on his State case. Mr. Sniper
anticipates the Court setting a February trial date but indicated due to a change in the District Attorney
who will be handling the file, the trial might be delayed. Mr. Siper graciously agreed to keep me
updated as to all developments in the State case. With the Court’s permission, I will file another update
letter no later than March 1“, hoping that prior to that date, Mr. Griffin’s Orange County case will have
resolved and a date for his appearance before this Court will have been scheduled.

Respectfully,
/s/

Donna R. Newman

cc: AUSA Michael Maimin via Email and ECF
USPO Erica A. Cudina via Email
Casimir Griffin via Frist Class Mail

IT IS HEREBY ORDERED THAT defense counsel
shall update the Court as to the status
of Supervisee's proceeding in state court
no later than March 1, 2020.

60 OADERED__.
Dated: RICHARD J. SULLIVAN
Yi 2 1 o US.D.J.

 

1 Sitting by designation as a United States District Judge for the Southern District of New York
